PER CURIAM.
This is an appeal from an order dismissing appellants’ complaint, filed October 6, 1941, against appellee Fleet Corporation, seeking to recover certain deposits which they allegedly made with the Fleet Corporation, and for other relief.
Appellee has moved to dismiss. It appears that this Court has allowed appellants several extensions of time to file objections to the motion to dismiss. Thus far objections have not been filed, and the time for filing same has expired. The motion to dismiss is based on the ground that § 203 of the Merchant Marine Act of June 29, 1936, 49 Stat. 1985, 46 U.S.C.A. § 1113, deprived the Fleet Corporation of the capacity to be sued. We so ruled in United States Shipping Board Merchant Fleet Corporation v. First National S. S. Co., 73 App.D.C. 237, 119 F.2d 6. We are therefore of the view that the order of the lower court dismissing the complaint was right and that this appeal should be dismissed.
It is so ordered.